Citation Nr: 0609946	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  99-11 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to direct or secondary service connection for 
a low back disorder.  

2.  Entitlement to direct or secondary service connection for 
a residuals of a left hip and left leg injury.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals of a left knee injury with laxity 
from May 21, 1998.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1975.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to effectuate certain actions requested by 
the Board.  Following the AMC's attempts to complete those 
actions, the case has since been returned to VA for further 
review.  

The issue of the veteran's entitlement to service connection 
on a direct or secondary basis for a low back disorder and 
entitlement to an initial rating in excess of 10 percent from 
May 21, 1998, for residuals of a left knee injury with laxity 
are REMANDED to the RO via the AMC.  VA will notify the 
veteran if further action is required on his part.

FINDING OF FACT

Trochanteric bursitis of the left hip is the direct result of 
the veteran's service connected residuals of a left knee 
injury with laxity.  




CONCLUSION OF LAW

Trochanteric bursitis of the left hip is proximately due to 
or the result of the veteran's service-connected residuals of 
a left knee injury with laxity.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.326 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2005).  The VCAA has been the 
subject of various holdings of Federal courts, including 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  However, as the disposition herein reached is 
favorable to the appellant to the extent indicated, the need 
to discuss VA's efforts to comply with the VCAA and its 
implementing regulations and jurisprudence is obviated.  For 
the same reason, there is no need to consider whether all of 
the actions sought by the Board as to the matter herein 
addressed on its merits were completed, pursuant to Stegall 
v. West, 11 Vet.App. 268, 270-71 (1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet.App. 247, 253 (1999).

Service connection on a secondary basis is granted where the 
claimed disorder is proximately due to or aggravated by 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet.App. 439 (1995).  

In this instance, the Board only reaches the issue of the 
veteran's entitlement to service connection for a left hip 
and leg disorder, secondary to his service-connected 
residuals of a left knee injury with laxity.  Given that the 
evidence of record prior to entry of the Board's October 2004 
remand was not dispositive of such issue, it was requested 
that the veteran be afforded a VA medical examination in 
order to ascertain the etiology of his claimed left hip and 
left leg disorder.  Such examination was undertaken in 
February 2005, results from which yielded a diagnosis of 
trochanteric bursitis of the veteran's left hip.  As well, it 
was the opinion of that examining VA physician that it was at 
least as likely as not that the veteran's left hip bursitis 
was the result of his service-connected left knee disorder, 
noting that altered body mechanics from the knee disability 
had caused increased stress across the greater trochanter of 
the left hip with bursitis resulting.  Such opinion is found 
to be persuasive and it is otherwise noted that said opinion 
is not contradicted by any other medical finding or opinion 
on file.  To that extent, the evidence of record supports 
entitlement of the veteran to service connection for a left 
hip and leg disorder diagnosed as left trochanteric bursitis.  


ORDER

Entitlement to service connection for trochanteric bursitis 
of the left hip, secondary to service-connected residuals of 
a left knee injury with laxity, is granted.  




REMAND

One of the Board's directives in its October 2004 remand was 
to afford the veteran a VA orthopedic examination.  Such 
examination was conducted on two separate occasions during 
February 2005, but inasmuch as the AMC's Resource Unit 
(AMCRU) thereafter determined that further information was 
needed from each examiner, further VA medical evaluations 
were requested and scheduled to occur on November 7, 2005.  
The record reflects that the veteran failed to appear for the 
scheduled examinations and it includes the notice sent to the 
veteran at his address of record with respect to the date, 
time, and location of the November 2005 evaluations.  
However, the date of such correspondence is shown to be 
November 8, 2005, one day after the date of the scheduled 
examinations and the record does not otherwise provide 
supplementary information indicating that the notice was 
mailed to the veteran well in advance of the examination 
date.  Remand is thus required for corrective action.  
Stegall.  

On remand, the veteran must be offered another opportunity to 
appear for further VA medical examinations with respect to 
his low back and left knee disorders.  Even if that 
opportunity is declined by the veteran, the examination 
reports of February 2005 must be returned to each respective 
examiner for further input and clarification of the opinions 
set forth in their reports, as requested below.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified what additional information 
and evidence are needed to substantiate 
his original claim of entitlement to 
service connection on direct and 
secondary bases for low back disorder, 
and his claim for an initial rating in 
excess of 10 percent for residuals of a 
left knee injury with laxity from May 21, 
1998, as well as notice to him of the 
five elements of a service connection 
claim set forth in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The veteran 
must also be notified of what portion of 
that evidence VA will secure, and what 
portion he himself must submit.  He must 
also be advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

2.  All records of VA medical treatment 
not already on file which were compiled 
at VA facilities and which pertain to the 
veteran's low back and left knee 
disorders must be obtained for inclusion 
in his claims folder.  

3.  The veteran must be afforded the 
opportunity to appear for additional VA 
medical examinations by W. Evans, M.D., 
and by B.T. Butkovich, M.D., at the VA 
Medical Center in Gainesville, Florida, 
in follow-up to prior evaluations by 
those physicians in February 2005.  In 
the event that either physician is 
unavailable, complete medical evaluations 
by one or more separate physicians must 
be undertaken in strict adherence to the 
Board's directives contained in its 
October 2004 remand.  An exact duplicate 
of the notice provided to the veteran as 
to the scheduled date, time, and location 
of such examinations must be obtained and 
made a part of the claims folder.  The 
claims folder in its entirety must be 
made available to and reviewed by each 
examiner for use in the study of this 
case.  Such examinations, if by Doctors 
Evans and Butkovich or their designees, 
are to include whatever clinical 
evaluations and diagnostic testing needed 
to respond to the queries set forth 
below, so that addenda to the February 
2005 reports of each examiner may be 
prepared.  

In the event that the veteran appears for 
further examinations by Doctors Evans 
and/or Butkovich, and also, in the event 
that he fails to appear for one or more 
of those examinations, Doctors Evans and 
Butkovich are to be asked to respond to 
each of the following, providing a 
professional opinion and supporting 
rationale where needed:  

Needed Input from Doctor 
Butkovich 

(a)  Dr. Butkovich must address 
the question of what, if any, 
recurrent subluxation or 
lateral instability is present 
with respect to the left knee, 
and if present, whether such is 
slight, moderate, or severe?  

(b)  Dr. Butkovich must, to the 
extent feasible, state to what 
degree the previously noted 
weakened movement, minimal 
crepitation, excess 
fatigability, mild 
incoordination, pain, and 
painful movement impact range 
of motion of the left knee and, 
specifically what additional 
loss in degrees of left knee 
flexion and/or extension is 
shown to result from an 
objective standpoint?  If the 
severity of these 
manifestations cannot be 
objectively quantified in terms 
of additional limitation of 
motion, the examiner should so 
indicate.

Needed Input from Doctor Evans

(a)  Dr. Evans must clarify his 
February 2005 opinion as to the 
existence of a possible causal 
relationship between the 
veteran's service-connected 
left knee disability and his 
claimed low back disorder by 
noting whether and to what 
degree he considered evidence 
contained within the claims 
folder with respect to one or 
more postservice, on-the-job 
injuries involving the 
veteran's low back?  Dr. Evans 
must ultimately opine whether 
it is at least as likely as not 
that any low back disorder of 
the veteran is the direct 
result of or aggravated by his 
service-connected left knee 
disability?

(b)  Dr. Evans must also offer 
a professional opinion as to 
whether it is at least as 
likely as not that any 
currently shown low back 
disorder of the veteran had its 
onset during his period of 
active duty from September 1972 
to October 1975 or is otherwise 
related to any inservice 
injury?  As well, Dr. Evans 
must opine whether it is at 
least as likely as not that any 
currently shown arthritis of 
the veteran's low back was 
present within the one-year 
period that followed his 
service discharge in October 
1975, and, if so, how and to 
what degree was his low back 
arthritis manifested?   

Use of the "at least as likely as not" 
language by Doctors Butkovich and Evans 
in responding is required.  

4.  Thereafter, the veteran's claims file 
must be reviewed to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the 
requested examination reports and any 
expressed opinions should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
corrective procedures must be 
implemented.  

5.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the veteran's claim of 
entitlement to direct and secondary 
service connection for a low back 
disorder, and his claim for an initial 
rating in excess of 10 percent for 
residuals of a knee injury with laxity 
from May 21, 1998, must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If any benefit sought on appeal continues 
to be denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations pertaining 
to the issues currently on appeal.  A 
reasonable period of time for a response 
should be afforded.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 
 
 
 


